DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8–12 and 16–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites:
8.    A beet washing system according to claim 1, wherein the beet washing system comprises:
a canal/channel configured to receive the process water and beets; and
a canal/channel antifoam dosing arrangement having a canal/channel SONAR-based sensing device configured to sense the entrained air in the process water flowing in the canal/channel, determine a canal/channel Gas Volume Fraction percentage (GVF%) and provide the signaling received by the signal processor of the defoamer dosage controller.  Emphasis added.

Claim 8 is indefinite because it is unclear if the term “canal/channel” should be interpreted as a canal and channel, or as a canal or channel.  Claims 9–12 are indefinite 
Claim 16 recites:
16.  A beet washing system according to claim 13, wherein the beet washing system comprises:
a washing station configured to receive the process water and beets flowing in the canal/channel, provide washed beet for further processing, and provide the process water and mud for further processing in the clarifier.  Emphasis added.

Claim 16 is indefinite because “the canal/channel” lacks antecedent basis because this term is not introduced in claims 1 or 13, from which claim 16 depends.  Additionally, claim 16 is indefinite because it is unclear if the “canal/channel” is a canal and channel, or a canal or channel.  For the purpose of examination, the “canal/channel” is a canal or channel.
Claim 17 recites:
17.    A beet washing system according to claim 1, wherein the beet washing system comprises:
a clarifier outlet antifoam dosing arrangement having a clarifier outlet SONAR-based sensing device configured to sense the entrained air in the clarified process water flowing from the outlet of the clarifier, determine a clarifier outlet Gas Volume Fraction percentage (GVF%) and provide the signaling received by the signal processor in defoamer dosage controller.  Emphasis added.

Claim 17 is indefinite because “the clarifier” lacks antecedent basis, as this term is introduced in claim 13.  As such, claim 17 is interpreted as depending from claim 13.
Claims 18 and 19 are indefinite because they depend from claim 17.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1 and 5–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hei et al., US 5,868,859 (“Hei”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Hei in view of Kern et al., US 2016/0265162 (“Kern”).  
Claims 2–4, 8–10 and 13–19  rejected under 35 U.S.C. 103 as being unpatentable over Hei in view of Kern.
Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hei in view of Kern and in further view of Lewis, US 2006/0127551 (“Lewis”).
Claim 1 describes a system which is intended for washing beets.  The system comprises a defoamer dosage controller having a signal processor.  The processor is configured to receive signaling containing information about a volumetric percent of entrained air in a process water used for washing beets, and to provide a corresponding signaling containing information to control a dosage of a defoamer provided to the process water to regulate the amount of foam in the process water used for washing the beets, based on the signaling received.
The limitations describing the system being used for washing beets, fail to patentably distinguish over the prior art because these limitations describe the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II); MPEP 2114(II). 
Hei discloses a system 10 for washing fruits or vegetables.  Hei Fig. 1, col. 10, ll. 1–18.  The system comprises a controller 21 (the “defoamer dosage controller”) having a processor for receiving a signal from infrared detector 20 and thermocouple 25.  Id. at Fig. 1, col. 10, ll. 36–51.  The infrared sensor 20 measures the temperature of foam layer 19, and the thermocouple 25 measures the temperature of aqueous medium 24 (the “process water”) in tank 12.  Id.  These measurements are sent to the controller 21, and the processor uses this information to determine the amount of foam formed on the surface of the aqueous medium 24.  Id. at col. 2, ll. 60–65, col. 10, ll. 40–51.  The amount of foam formed on the surface of the aqueous medium 24 corresponds to the claimed “volumetric percent of entrained air in a process water.”  If the amount of foam is above a desired level, the controller provides a signal to control pump 23 to dose a Id.  

    PNG
    media_image1.png
    897
    1134
    media_image1.png
    Greyscale

As noted, the amount of foam on the surface of the aqueous medium 24 determined by the controller 21 corresponds to the “volumetric percent of entrained air.”  Additionally, Hei’s controller 21 uses the information received from the sensors 20, 25 to determine if the foam is at an unacceptable level, to then determine whether a foam control agent should be dosed to the aqueous medium to remove the foam.  Hei col. 9, ll. 41–47.  In the art of defoaming slurries, Kern discloses a method of dosing an antifoaming agent to a slurry to control the level of foam.  Kern [0001].  The method uses a SONARtrac VF/GVF device to measure the air content within the slurry, to determine if the dosage of antifoaming solution is effective at reducing foam within the slurry.  Kern [0048]–[0050].  The air content of the slurry is information about a volumetric percent of entrained air in the slurry because the air content is represented as a percentage of air in the slurry.  Id. at [0044].  
It would have been obvious to use Kern’s SONARtrac VF/GVF device to measure the air content within Hei’s aqueous solution 24, instead of sensors 20, 25, 
Claim 2 requires for the washing system of claim 1, the beet washing system comprises one or more SONAR-based sensing device configured to sense the entrained air in the process water used for washing the beets, determine a gas volume fraction percentage (GVF%) and provide the signaling received.
Kern teaches this feature because its sensing device is a SONARtrac device, configured to sense air in the slurry, determine the air content, and provide the signaling received.  Kern [0048].  The air content is a gas volume fraction percentage (GVF%) because the SONARtrac sensor is a “VF/GVF-100” device, and the air content is reported as a percentage of air in the slurry.  Id. at [0044], [0048].
Claim 3 requires for the washing system of claim 2, the GFV% is proportional to the foam generated in the process water used for washing the beets.
In Kern, the air content is proportional to the foam generated in the slurry because the measured air content is used to determine whether the antifoaming agents are effective.  Kern [0048]–[0050].
Claim 4 requires for the system of claim 2, the signal processor is configured to keep a set point of GVF% determined to represent an absence of foam.
Hei’s controller 21 is configured to keep a set point to represent an absence of foam because the measurements from sensors 20, 25 are used to determine whether the amount of foam is below a desired level.  Hei col. 2, ll. 54–67, col. 10, ll. 36–51.  Therefore, when Hei uses Kern’s SONARtrac device in place of sensors 20, 25, the controller 21 will keep a set point of the air content measured by Kern’s SONARtrac device to represent whether the amount of foam is below a desired level.  It would have been obvious for the desired amount of foam to be an absence of foam depending on how little foam is desired for the system.  
Claim 5 requires for the system of claim 1, the dosage of defoamer provided to the process water is proportional to the amount of foam in the process water used for washing the beets.
Hei teaches this feature because the foam control agent is added to the aqueous medium 24 until foam control is achieved.  Hei col. 9, ll. 45–47.
Claim 6 requires for the system of claim 1, the signal processor is configured to provide the corresponding signaling to control one or more defoamer dosage pumps.
Hei teaches this feature because its controller 21 is configured to send a signal to control the pump 23 which doses defoaming agent 22.  Hei Fig. 1, col. 10, ll. 36–51.
Claim 7 
Hei teaches this feature because the system comprises a pump 23 which receives a signal from controller 21 to provide a dosage of defoamer to the aqueous medium 24, to regulate the foam in the medium for washing fruits or vegetables.  Hei Fig. 1, col. 10, ll. 36–51.
Claim 8 requires for the system of claim 1, the beet washing system comprises a canal or channel configured to receive the process water and the beets, and a canal or channel antifoam dosing arrangement having a canal or channel SONAR based sensing device configured to sense the entrained air in the process water flowing in the canal or channel.  The system is configured to determine a canal or channel Gas Volume Fraction percentage (GVF%) and provide the signaling received by the signal processor to the defoamer dosage controller.
Hei’s system comprises a flume 11 (the canal or channel) configured to receive the aqueous medium 24 and the fruits or vegetables.  Hei Fig. 1, col. 10, ll. 9–17.  The system further comprises a pump 23 for dosing defoaming agent 22.  Id. at Fig. 1, col. 10, ll. 40–51.  The pump 23 can supply defoaming agent 22 to the flume 11 because the foam control agent 22 can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.  When Hei uses Kern’s SONARtrac device in place of sensors 20, 25, Hei’s system comprises a SONAR-based sensing device configured to sense entrained air in the aqueous medium.  This SONARtrac device can be located in the flume 11 because Hei’s sensors 20, 25 can be located in the flume 11, in the tank 12, or in any line 17 or 18 carrying the aqueous medium in the process.  Id. at col. 10, ll. 24–29.  The SONARtrac device would determine the GVF% in the aqueous medium because the SONARtrac sensor is a “VF/GVF-100” device, and the air content is 
Claim 9 requires for the beet washing system of claim 8, the canal or channel antifoam dosing arrangement comprises a canal/channel defoamer dosage pump configured to receive the corresponding signaling and provide the dosage of the defoamer to the process water flowing in the canal or channel to regulate the amount of foam in the process water used for washing beets.
Hei’s system comprises a pump 23 configured to receive a signal from controller 21 to provide a dosage of defoaming agent 21 to the aqueous medium to control the amount of foam in the aqueous medium.  Hei col. 10, ll. 36–51.  The pump 23 can supply defoaming agent to the water flowing through the flume 11 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claim 10 requires for the system of claim 8, the canal or channel SONAR-based sensing device and the canal or channel defoamer dosage pump are configured on the canal or channel.
When Hei’s system uses Kern’s SONARtrac device in place of sensors 20, 25, this SONARtrac device could be located on the flume 11 because the sensors 20, 25 can be located in the flume 11, in the tank 12 or in any line 17 or 18 carrying aqueous medium in the process.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can also be Id. at col. 10, ll. 47–51.
Claim 11 requires for the system of claim 8, the beet washing system comprises cannons configured to provide water for wetting the beets in the process water.  The system further comprises a beet silo configured to contain the beets for washing, receive the water from the cannons for wetting the beets, and provide the process water and beats to the canal or channel.  
Hei’s flume 11 has an entry port 14 which receives fruits or vegetables from “other flume systems.”  Hei Fig. 1, col. 10, ll. 11–14.  The “other flume systems” correspond to the “beet silo.”  
Hei differs from claim 11 because it does not explicitly disclose that the other flume system comprises cannons configured to provide water for wetting the beets.  
However, in the art of cleaning fruits and vegetables, Lewi’s discloses a wash tank 5 that uses an array of nozzles 25 (the “cannons”) configured to provide water to wash the fruits or vegetables.  Lewis Fig. 1, [0025], [0027].  The tank 5 is beneficial because the freshwater spray rinses residue from the fruits or vegetables.  Id. at [0030].  It would have been obvious to use Lewis’s tank 5 as Hei’s other flume system in order to provide this benefit.  

    PNG
    media_image2.png
    816
    782
    media_image2.png
    Greyscale

Claim 12 requires for the system of claim 11, the system comprises a washing station configured to receive the process water and beets flowing in the canal or channel, provide washed beet for further processing, and provide the process water for further processing.
Hei’s flume 11 is a washing station that receives the process water and fruits or vegetables flowing therein.  Hei Fig. 1, col. 10, ll. 11–28.  The flume 11 has a processing port 15 which provides the washed fruits or vegetables for further processing, after exiting the flume 11.  Id. at Fig. 1, col. 10, ll. 11–14.  The aqueous medium from the flume 11 is provided to tank 12 for further processing.  Id. at Fig. 1, col. 10, ll. 1–7.
Claim 13 requires for the system of claim 1, the beet washing system comprises a clarifier having an inlet configured to receive the process water and mud, and an outlet configured to provide clarified process water.  The system further comprises a clarifier antifoam dosing arrangement having a clarifier inlet SONAR based sensing device configured to sense the entrained air in the process water flowing into the inlet of 
Note that the “mud” reference in claim 13 does not lack antecedent basis because the claim refers to “the process water” rather than “the mud.”
Hei’s system comprises a treatment tank 12 having an inlet 17 configured to receive the process water and debris (i.e., mud) from the flume 11, and an outlet 18 configured to provide treated aqueous medium.  Hei Fig. 1, col. 10, ll. 1–29.  The treatment tank 12 is a clarifier because heavier debris will be able to settle to the bottom of the tank 12.  The treatment tank 12 comprises sensors 20, 25 configured to sense the amount of foam in the aqueous medium.  Id. at Fig. 1, col. 10, ll. 24–40.  The sensors 20, 25 can be provided on the inlet 17 because the sensors 20, 25, can be provided on line 17.  Id. at col. 10, ll. 24–28.  Therefore, when Kern’s SONARtrac device in place of sensors 20, 25, the inlet 17 comprises a SONAR-based sensing device configured to sense the entrained air in the aqueous medium flowing through the inlet 17.  Kern’s SONARtrac determines the GVF% of the water flowing in the inlet 17 because the SONARtrac sensor is a “VF/GVF-100” device, and the air content is reported as a percentage of air in the slurry.  Kern [0044], [0048].  The SONARtrac sensor provides a signal to Hei’s controller 21, in the same way as Hei’s sensor 20, 25.  Hei col. 10, ll. 10–51.  
Claim 14 requires for the system of claim 13, the clarifier inlet antifoam dosing arrangement comprises a clarifier inlet defoamer dosage pump configured to receive the corresponding signaling and provide the dosage of the defoamer to the process 
Hei’s inlet 17 can comprise a pump 23 for providing defoaming agent 22 to the inlet 17 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Hei col. 10, ll. 47–51.  The pump 23 receives a signal from controller 21 to provide a dosage of defoaming agent to the aqueous medium in inlet 17 to regulate the amount of foam in the aqueous medium.  Id. at col. 10, ll. 36–51.
Claim 15 requires for the system of claim 13, the clarifier inlet SONAR-based sensing device and the clarifier inlet defoamer dosage pump are configured on the inlet of the clarifier. 
Hei’s sensors 20, 25 (and therefore Kern’s SONARtrac sensor) can be provided on the inlet 17 because the sensors 20, 25 can be located on the flume 11, tank 12 or in any line 17 or 18.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can be located on the inlet 17 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claim 16 requires for the system of claim 13, the system comprises a washing station configured to receive the process water and the beets flowing in a canal or channel, provide washed beet for further processing, and provide the process water and mud for further processing in the clarifier.  
Hei’s flume 11 is a washing station that receives the process water and fruits or vegetables flowing therein.  Hei Fig. 1, col. 10, ll. 11–28.  The flume 11 has a processing port 15 which provides the washed fruits or vegetables for further processing, after exiting the flume 11.  Id. at Fig. 1, col. 10, ll. 11–14.  The aqueous Id. at Fig. 1, col. 10, ll. 1–7.
Claim 17 requires for the system of claim 13, the system comprises a clarifier outlet antifoam dosing arrangement having a clarifier outlet SONAR-based sensing device configured to sense the entrained air in the clarified process water flowing from the outlet of the clarifier, determine a clarifier outlet gas volume fraction percentage (GVF%) and provide the signaling received by the signal processor in defoamer dosage controller.
Hei’s system comprises an outlet 18 (the “clarifier outlet”) for the treatment tank 12.  Hei Fig. 1, col. 10, ll. 24–28.  The outlet 18 can contain the sensors 20, 25 because the sensors can be located in the flume 11, tank 12 or in any line 17 or 18 carrying the aqueous medium.  Id.  Therefore, when Kern’s SONARtrac sensor is used in place of sensors 20, 25, the outlet 18 will contain this SONARtrac sensor.  The SONARtrac sensor determines the GVF% of the water flowing in the outlet 18 because the SONARtrac sensor is a “VF/GVF-100” device, and the air content is reported as a percentage of air in the slurry.  Kern [0044], [0048].  The SONARtrac sensor provides a signal to Hei’s controller 21, in the same way as Hei’s sensor 20, 25 provide a signal to the controller 21.  Hei col. 10, ll. 10–51.  
Claim 18 
Hei’s outlet 18 can comprise a pump 23 for providing defoaming agent 22 to the outlet 18 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Hei col. 10, ll. 47–51.  The pump 23 receives a signal from controller 21 to provide a dosage of defoaming agent to the aqueous medium in outlet 18 to regulate the amount of foam in the aqueous medium.  Id. at col. 10, ll. 36–51.
Claim 19 requires for the system of claim 13, the clarifier outlet SONAR-based sensing device and the clarifier outlet defoamer dosage pump are configured on the outlet of the clarifier. 
Hei’s sensors 20, 25 (and therefore Kern’s SONARtrac sensor) can be provided on the outlet 18 because the sensors 20, 25 can be located on the flume 11, tank 12 or in any line 17 or 18.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can be located on the outlet 18 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner maintains that claims 8–12 and 16–19 are indefinite for the reasons stated above, and for the reasons stated in the previous rejection.  The Applicant has not addressed the indefiniteness issues presented.
Prior Art Rejections
The Examiner maintains that the pending claims are unpatentable for the reasons stated above.
The Applicant argues that Hei differs from claim 1, asserting that it’s system does not receive information about a volumetric percent of entrained air in process water.  Id.
The Examiner respectfully disagrees.  Hei’s system measures the volumetric percent of entrained air in process water used for washing fruits or vegetables—because it uses a thermal measuring system to measure the amount of foam that forms on the surface of the aqueous medium.  Hei col. 2, ll. 60–65.  
The Applicant further argues that it would not have been obvious to use Kern’s sonar-based sensor, in place of Hei’s thermal measuring sensors, to measure the volumetric percent of entrained air in Hei’s system.  Applicant Rem. 10.  This is because, the Applicant asserts that Kern does not disclose using the sonar in relation to either any dosing of its defoaming agent, or any controlling of dosing of its defoaming agent.  Id.  The Applicant asserts that Hei describes several prior art techniques, in an attempt to automatically control foam, such as using ultrasonic sensors, mechanical floating devices, etc.  Id. at 11.  Therefore, if one of one of ordinary skill in the art were to look at Hei, that person would not see anything to suggest using a volumetric percent of entrained air in a process water, to control dosage of a defoamer.  Id.  Similarly, Kern does not disclose using air content to control dosing of a defoaming agent.  Id
The Examiner respectfully disagrees.  Hei uses thermal sensors to determine the amount of foam that is provided on the surface of an aqueous solution.  Hei col. 2, lls. 54–65.  This information is used to dose defoaming agent into the water, when the amount of foam exceeds a threshold.  Id.  Kern disclsoes a method of dosing an antifoaming agent into a slurry to control the foam level.  Kern [0001].  The method uses a sonar sensor to measure the air content within the slurry, to determine if the dosage of defoaming solution is effective.  Id. at [0048–[0050].  Swapping Kern’s sonar sensor for the thermal sensors in Hei would have been obvious, because this would merely represent substituting one known foam measuring device for another.  See MPEP 2143(I)(B).  
The Examiner notes that it is improper to argue non-obviousness by attaching each reference individually, where the rejection is based on a combination of references.  MPEP 2145(IV).  Rather, the test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill in the art.  Id.  Therefore, even if Kern’s sonar sensor is used for some purpose, other than dosing defoaming agent—this does not mean that it would be non-obvious to use this sensor with Hei.  Rather, this combination, when viewed as a whole, would have been obvious because Hei requires a sensing device to determine the amount of foam in the water to dose defoaming agent when the amount of foam is too high—and Kern disclsoes a sonar sensor that is useful for measuring the amount of foam in a solution.  
The Applicant also argues that both Hei and Kern are completely silent about the claimed limitation of measuring the volumetric percent of entrained air in process water.  Applicant Rem. 12–13.  
The Examiner respectfully disagrees.  Kern’s sonar sensor measures he volumetric percent of entrained air in process water, because the measurements describe the air content % of water in the slurry.  Kern [0044].  

    PNG
    media_image3.png
    444
    632
    media_image3.png
    Greyscale

Additionally, note that Kern’s sonar sensor is a “SONARtrac VF/GVF-100” device.  Kern [0048].  A person of ordinary skill in the art would understand that “GVF” stands for “gas volume fraction percentage” because instant claim 17 uses this abbreviation to describe gas volume fraction percentage.  Gas volume fraction percentage is the fractional percentage of gas contained within a fluid.  Therefore, a person of ordinary skill in the art would understand that Kern’s sensor is used to measure the volumetric percent of entrained air in a slurry that it is used with.  
Furthermore, Hei discloses measuring a volumetric percent of entrained air in a process water, because its thermal sensors measure the amount of foam in the water.  Hei col. 2, ll. 60–65.  A person of ordinary skill in the art would understand that the amount of foam in water is the same as the volumetric percent of entrained air in the water, because foam is primarily air.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776